— In a matrimonial action in which the parties were divorced by judgment entered April 28, 2006, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Suffolk County (McNulty, J.), entered July 13, 2007, as denied those branches of his cross motion and his motion which were to hold the defendant in contempt for violating the parties’ stipulation of settlement and to transfer the matter to Justice Hudson.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The Supreme Court did not err in declining to transfer this matter to Justice Hudson, who no longer sits in the matrimonial part and was evidently unable to hear the matter at the appropriate time (see CPLR 2221 [a]; see e.g. Sparks v Essex Homes of WNY, Inc., 20 AD3d 905 [2005]; Friends of Keuka Lake v DeMay, 206 AD2d 850 [1994]).
The Supreme Court properly denied, without a hearing, those branches of the plaintiffs cross motion and motion which were to hold the defendant in contempt for violating the parties’ stipulation of settlement (see McCain v Dinkins, 84 NY2d 216, 226 [1994]; Goldsmith v Goldsmith, 261 AD2d 576 [1999]; Quantum Heating Servs. v Austern, 100 AD2d 843 [1984]).
The plaintiffs remaining contention regarding recusal is not properly before this Court. Mastro, J.E, Skelos, Balkin and Belen, JJ., concur.